DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 6/21/22 and the amendment of claims has been entered.  


Status of the Claims
Applicant’s election without traverse of external administration, angiogenin (additional component) and substrate was previously acknowledged.
In the reply filed 6/21/22, Applicants amended claims 1, 10, 29.  Claims 6 and 17-28 were previously cancelled. 
Claims 1-5, 7-16 and 29-30 are pending. 
Claims 1-5, 7-16 and 29-30 are under consideration. 

		Claim Rejections-Withdrawn
The rejection of claims 1-5, 7-11,16 and 29-30 under 35 U.S.C. 103 as being unpatentable over Claycomb et al. (US2012/0244226) as evidenced by the Cleveland Clinic (https://my.clevelandclinic.org/health/diseases/22961-candida-albicans accessed 10/7/22) is withdrawn due to amendment of the claim. 			 


Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11,16 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claycomb et al. (US2012/0244226, previously cited) as evidenced by the Cleveland Clinic (https://my.clevelandclinic.org/health/diseases/22961-candida-albicans accessed 10/7/22). This is a NEW rejection necessitated by amendment of the claims 



Claycomb et al. teach a treatment composition comprising a cationic fraction which includes at least two or more components of milk with an isoelectric point of or greater than 6.8 (Abstract). With respect to the limitation “combination including : lactoperoxidase present at a minimum amount of at least 5: and angiogenin, Claycomb et al. teach the composition in Table 1:

    PNG
    media_image1.png
    259
    482
    media_image1.png
    Greyscale


With respect to the limitation “extracted from milk from a non-human species”, Claycomb et al. teach the composition is isolated from whole milk [0025, 0029, 0033], one of ordinary skill in the art would understand that “whole milk” is referring to bovine whole milk. 
	With respect to the limitation “wherein the pathogenic microorganism is selected from the group consisting of T. mentagrophytes…Candida albicans, and S. mutans”, Claycomb et al. teach the composition is cationic and has antimicrobial activity. Claycomb et al. teach that the composition can be used to treat such condition such as dandruff, caused by M. furfur and acne caused by P. acnes [0058]. Claycomb et al. teach the invention can be used as a topical cream for humans [0056]. 
With respect to claims 1 and 10, Claycomb et al. does not teach the method of modulating the microbiome by inhibiting or killing of at least one pathogenic bacteria without the comparative inhibition of at least one commensal microorganism, wherein the microorganism is C. albicans. However, the method is inherent because C. albicans is present on the skin, mouth and intestines of humans.  As evidenced by the Cleveland Clinic, C. albicans is a fungus that lives on the body in small amounts, located in the mouth, skin and intestines. Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Cleveland Clinic reference is relied upon only to establish that C. albicans is naturally present on a body. Administering the composition of Claycomb et al. topically to a human would inherently result in inhibiting or killing C. albicans without the comparative inhibition of at least one commensal microorganism.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Claycomb et al. teach administering the same composition (identical composition as claimed) to the same patient population (human tissue with a microbiome), therefore the microbiome would inherently be modulated by inhibiting or killing C. albicans without a comparative inhibition of at least one commensal organism.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to the limitation “a method of modulating a microbiome by selectively inhibiting growth or killing at least one pathogenic micro-organism without a comparative inhibition of at least one commensal micro-organism” (claim 1) and “the combination selectively inhibits growth of at least one pathogenic micro-organism by a multiple of at least 1.1 compared with a degree of inhibition of at least one commensal micro-organism” (claim 16). The composition of Claycomb et al. would inherently have all of the activities and properties of the composition of claim 1 as indicated above.   
With respect to claims 2 and 3, Claycomb et al. teach the composition includes lactoferrin, lactoperoxidase and angiogenin (Table 1, p. 3). Claycomb et al. teach the components are extracted from whole milk and lists the ratios of the major components, lactoferrin, lactoperoxidase and angiogenin (Table 1).
With respect to claims 4 and 5,  Claycomb et al. also teach the composition can be applied orally, as a suppository or topically, meeting the limitation of “applied externally” and “applied internally” [0057]. 
With respect to claims 7-9, Table 1 of Claycomb et al. teaches the cationic fraction extracted from milk contains lactoperoxidase, quiescin, jacalin-like protein, chitinase-like protein, angiogenin, lactoferrin (Table 1, p. 3 ).  As evidenced by the instant specification, chitinase-like protein (CLP-1) is a lysozyme like protein (PGPUB [0084]). Table 1 discloses that all the components have an isoelectric point greater than 6.8. 
With respect to claim 11 and the limitation “wherein the commensal micro-organism is selected from the group consisting S. epidermidis and S. salivarius”,  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Claycomb et al. makes obvious administering the same composition (lactoperoxidase, lactoferrin and angiogenin, extracted from milk with an isoelectric point of 6.8 or above) to the same patient population (a human) that necessarily has C. albicans, therefore administering the same composition to the same patient population would necessarily have the same function of modulating a microbiome by selectively inhibiting the growth or killing of at least one pathogenic micro-organism, without a comparative inhibition of at least one commensal micro-organism, wherein the commensal micro-organism is S. epidermidis ….S. salivarius”.  The identical composition inhibits the same pathogens.  MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 30, Claycomb et al. teach the invention can be used as a topical cream for humans [0056] and teach that the composition can be used to treat conditions such as acne and dandruff [0058]. Topical creams are applied to the skin. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-5, 7-16 and 30 under 35 U.S.C. 103 as being unpatentable over Claycomb et al. in view of  Bragger (WO 2007/142542, cited on IDS and provided by Applicant) is maintained. This rejection has been modified in response to amendment of the claims. 
The teachings of Claycomb et al. are presented above in detail. Claycomb et al. does not teach the composition comprises a substrate or the one or more components of claim 15. However, the teachings of Bragger cure this deficiency. 
Bragger teaches that mastitis is an inflammatory disease of the mammary gland of the mammal. Bragger teaches a method for treating bovine mastitis (p. 9, line 4-5). Bragger teaches that bovine mastitis is caused by Gram negative bacteria such as E. coli, Kiebsiella species and Enterbacter species or by Gram positive bacteria such as S. aureus, Enterococci species and Streptococci such as S. uberus, S. agalactiae, dysgalactiae and Mycoplasma bovis (p. 1). Bragger et al. teach in a preferred embodiment the treatment composition may be a cationic fraction which includes at least lactoferrin, lactoperoxidase and angiogenin (p. 9, lines 15-16). 
With respect to claims 12-14, Bragger teaches that in preferred embodiments, the composition further comprises a peroxidase substrate and/or a hydrogen peroxide (p. 27, line 4-5). In a particular preferred embodiment, the peroxidase substrate may be potassium or sodium thiocyanate (p. 28, lines 2-3) (claim 20 and 22). Bragger teaches that a substrate is required for lactoperoxidase (unless already present) in order to convert thiocyanate to a biocidal compound) (p. 28). 
Therefore, it would have been obvious to a person of ordinary skill in the art to include a peroxidase substrate in the composition of Claycomb et al. because Bragger teaches that lactoperoxidase is an enzyme and a major component of the cationic fraction and a substrate is required for lactoperoxidase. There is a reasonable expectation of success given that Bragger teaches a composition for treating inflammatory bacterial infections with the same compound containing lactoperoxidase and angiogenin with an isoelectric point above 6.8. 
With respect to claim 15, Bragger teaches that in preferred embodiments, the cationic fraction may include at least one of N-acetyl glucosaminidase, serum amyloid A1β Defensin or lysozyme (top of p. 10) (claim 27). Bragger also teaches the that many bioactives are known to be present in milk do not function alone but are interactive whereby one activity facilitates or modulates the activity of another. Bragger teaches that the cationic fraction includes a number of other factors such as EGF, IGF-1, TGF-B1 and TGF-B2 (p. 11). 
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered. Applicants argue that claim 1 was amended to remove the microorganisms of Claycomb et al. 
The Examiner agrees that the amended claim now requires treatment of the claimed pathogenic microorganisms. Applicants further argue that with respect to the 103 rejection, Claycomb is no longer an appropriate starting point. 
These arguments were considered, but in view of the new 102 rejection above, not persuasive. As indicated in the rejection above, C. albicans is present on the skin, mouth and intestines in humans naturally. Therefore, administering the composition topically as taught by Claycomb would inherently result in the claimed method. 


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 29 claims the pathogenic bacteria is S. pyrogenes. Claycomb et al. does not teach or suggest the pathogenic bacteria is S. pyrogenes. There was no prior art found that teaches or suggests the claimed method, wherein the pathogenic microorganism is S. pyrogenes. 


Conclusion
	Claim 29 is objected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654